SUAREZ, J.
Marlena Blanco seeks to reverse the trial court’s order granting the appellee-defendants’, Monique & Me, Inc., d/b/a Culinary Specialty Food and CWF Warehouse, LLC, motion to dismiss with prejudice. Blanco brought an action against her employers under the Florida Civil Rights Act (FCRA), sections 760.01-11, 509.092, Florida Statutes (2010), after her termination, alleging employment discrimination based on pregnancy. Because the State of Florida has not chosen to include a prohibition against pregnancy-based discrimination under the FCRA, we reluctantly affirm, following this Court’s precedent in Delva v. Continental Group, Inc., 96 So.3d 956 (Fla. 3d DCA 2012), review granted, No. SC12-2315 (Fla. May 2, 2013).
Affirmed.
SHEPHERD, C.J., concurs.
WELLS, J., concurs in results only.